MEMORANDUM OPINION


Nos. 04-07-00547-CR & 04-07-00548-CR

Kiley Suann SULZER,
Appellant

v.

The STATE of Texas,
Appellee

From the 186th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2007-CR-0942B & 2007-CR-0964
Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Justice
	Karen Angelini, Justice
	Sandee Bryan Marion, Justice

Delivered and Filed:	August 29, 2007

DISMISSED
	The trial court's certifications in these appeals state that the cases are  "plea-bargain case[s],
and the defendant has NO right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides, "[t]he appeal must be dismissed if a certification that shows the defendant has a right of
appeal has not been made part of the record under these rules."  Tex. R. App. P. 25.2(d).  Appellant's
appellate counsel has notified this court that appellant does not have a right to appeal in these cases
and that counsel will not file amended trial court certifications.  See Tex. R. App. P. 25.2(d); 37.1;
see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.--San Antonio 2003, no pet.).  In light
of the record presented, we agree with appellant's counsel that Rule 25.2(d) requires this court to
dismiss these appeals.  Accordingly, the appeals are dismissed.

							PER CURIAM
DO NOT PUBLISH